Examiner's Note:
This is appreciated. After reading the claims, it is apparent that many limitations (which may not raise concerns in other offices) are indefinite in the US Patent System and warrant a rejection under 35 USC 112(b). The Examiner recommends scheduling an interview to discuss the Examiner's concerns and various ways to address the language which is agreeable to the Applicant. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Thereafter, the Applicant may file a supplemental amendment addressing many of the concerns along with the election. This course will enable the Examiner to focus more time on searching the relevant prior art. All of the above is offered in an attempt to advance compact prosecution. (see MPEP 2173.06)

Election/Restriction
At least claim 1 is generic to the following disclosed patentably distinct species: 
Species 1: The stretching system with the ventilation arrangement illustrated in Figure 2;
Species 2: The stretching system with the ventilation arrangement illustrated in Figure 3; and
Species 3: The stretching system with the ventilation arrangement illustrated in Figure 4.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In Species 1, both 7.2 and 7.5 are fed only unmixed supply of air into their air supply unit 13 (see feed lines in Figure 2) which is not present in Species 2 or 3. In Species 2, 7.1 is fed only unmixed supply of air into its air supply unit 13 13 but 7.2's air supply unit receives air that is mixed with the exhaust from 7.5 (see feed lines in Figure 3). In Species 3, neither 7.1 nor 7.2 is configured to only receive 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species I–II require different  fields of search because the Examiner is required to develop different search strategies and search queries to perform the necessary search. Additionally, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112 second paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No phone call was made to request an oral election to the above restriction requirement because the restriction is considered to be complex. (See MPEP 812.01)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743